tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date feb-92018 person to contact identification_number employee telephone number refer to ein in reply te_ge review staff last date for filing a petition with the tax_court may certified mail -return receipt requested dear a final adverse determination_letter as your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx to our adverse determination was made for the following reasons in sec_50i c and exempt under sec_50i a organizations must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and rev ru 1959_1_cb_627 described contributions to your organization are no longer deductible under section of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mama oeoke maria hooke director eo examinations enclosures publication ‘ yi department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended december 20xx person to contact 1d number contact numbers phone number fax number manager's name 1d number manager's contact number phone number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you internal_revenue_service office_of_the_taxpayer_advocate thank you for your cooperation sincerely uy ama deeks director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 form_4621 copy of form 1023ez copy of determination let publication publication letter rev catalog number 34809f form 886a department of the treasury internal_revenue_service explanation of items name of taxpayer 20xx schedule no or exhibit year period ended date of notice august 20xx issues whether sec_501 of the internal_revenue_code continues to qualify for exemption from federal_income_tax under facts organization applied with form 1023ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on august 20xx organization attested to the organizational structure and states they are incorporated inthe state of is president director and registered agent of organization received determination_letter giving them public charity status letter was dated september 20xx organization was selected for audit to ensure the examined organization's activities and operations align with its approved exempt status state of to have the correct organizing documents the state of was delinquent in filing annual state return articles of incorporation were reviewed from the state website and found did identify organization organization filed with the states of and to transact business intheir states to call me back per phone calls numerous voicemails were left letter with idr nformation document request was sent to address on record in and came back as undeliverable form 1023ez had a phone number for the organizations cpa called and talked with secretary requesting a current address and or phone number secretary had the same address as form 1023ez secretary did have a phone number for many attempts were made to reach asking for foliow-up letter with copy of original letter and idr was sent certified to address letter was sent with letter and idr certified to the address the state of had and the same address which was on the form 1023ez both letters came back undeliverable new address was located in certified letters came back undeliverable in researching for addresses and phone numbers came across a news article and news story regarding practices by a charity that claims to help veterans through cash donations solicited from customers outside of grocery stores and where is that money really going researched phone numbers for all officers and no contact was made letter with and idr was sent article was regarding questionable department of the treasury - internal_revenue_service form 886-a rev page -- and form 886a name of taxpayer department of the treasury internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx article goes on about reporter talking to about oversight of the charity per reporter responding to questions regarding the charity donations have been allowed to reach into the donation box at the end of the day to keep the cash without his personal oversight they've been actually keeping most of the money themselves the donation box keys and they've been reporting what they've brought in reporter asked seems to contradict himself wnen said they've been collecting and opening up they've had access to admitted the men who collect about additional research identifies revenue records were updated with his death on march of 20xx as deceased as of july 20xx internal numerous attempts have been made trying to contact someone from this organization no responses have been received the organization has failed to respond to the internal_revenue_service attempts to obtain information to perform an examination of the december 20xx tax_year exhibit a below provides a list of the internal_revenue_service correspondence or phone calls made to organization requesting the organization provide information pertaining to audit for the december 20xx tax_year summary of exhibit a or date called receipt signed date or phone response contact type correspondence sent date sent phone contact certified mail sent no cpa phone call phone call who completed the ez letter idr publication sent 12-28-20xx info due by 01-29-20xx called 1-11-20xx called who is dentified on 023ez as contact does not have poa secretary gave me phone number called and left vm for to call me regarding exam and correct address sent letter with copy of department of the treasury - internal_revenue_service called 1-11-20xx 2-6-20xx received form 886-a rev sent certified phone call 1-17-20xx 1-28-20xx president page -2- no reply no reply left vm form 886a name of taxpayer department of the treasury - internal rescue service explanation of items schedule no or exhibit year period ended 20xx letter idr publication to addresses in and sent certified undeliverable 2-14-20xx undeliverable phone call left vm 2-10-20kx no reply president phone call secretary phone gives 2-15-20xx busy sound treasurer phone call 2-23-20xx 2-24-20xx 03-28-20xx sent certified called left vm letter came back refused undeliverable called again talked with woman who answered phone she said ihave the wrong number letter 3844-a with copy of letter idr publication form_4759 sent to post office for forwarding address sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition reg c -1 a in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified inthe section religious charitable scientific testing for public safety literary or educational 04-17-20xx no new address identified by post office department of the treasury - internal_revenue_service form 886-a rev c page -3- law form 886a department of the treasury internal revenue service’ explanation of items name of taxpayer schedule no or exhibit year period ended 20xx sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 n conjunction with treas reg c provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material inthe administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and irc dollar_figure revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of ts operations for a certain year however ts records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inabilty to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt onthe grounds that the organization has not established that itis observing the conditions required for the continuation of exempt status government's position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it is granted tax-exempt status and to determine its liability for any unrelated_business_income_tax form 8860-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx several attempts have been made to contact the organization by phone calls and certified letters letters have been sent to address on record and addresses located by research of letters have come back as undeliverable postal tracer was sent to the united_states post office for help in contacting organization reply was received from post office as not known using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information should result inthe termination of exempt status further research identified is deceased as of july 20xx registered agent in and president of organization's position not known at this time conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx department of the treasury - internal_revenue_service form 886-a rev page -5-
